19-52578-cag Doc#221 Filed 04/30/20 Entered 04/30/20 09:51:10 Main Document Pg 1 of
                                         4




                      UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION
  ___________________________________
  In re:                              §
                                      §  CHAPTER 11
  ARETE HEALTHCARE, LLC, et al.1 §
                                      §  CASE NO. 19-52578-cag
              DEBTORS.                §  (Jointly Administered)
  ___________________________________ §

           MOTION FOR ENTRY OF AN ORDER AUTHORIZING REJECTION OF AN
                       UNEXPIRED LEASE AS OF APRIL 29, 2020

  TO THE HONORABLE CRAIG A. GARGOTTA
  UNITED STATES BANKRUPTCY JUDGE:

            Comes now Arete Healthcare, LLC, et al. ("Arete" or the "Debtors"), the debtors and

  debtors in possession in the above-captioned chapter 11 case, and files this Motion for Entry of

  an Order Authorizing Rejection of an Unexpired Lease as of April 29, 2020 (the “Motion”) and

  in support thereof would represent as follows:

                                       JURISDICTION AND VENUE

            1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334(b) and the

  standing order of reference of the District Court. This matter concerns the rejection of an

  equipment service contract as well as the use of property of the estate to pay for such services;

  accordingly, this is a core proceeding pursuant to 28 U.S.C. §157(b)(2). Venue is proper in this

  district pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for relief are sections

  105(a), 363 and 365 of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 6003

  and 6004, among others.

                                   BACKGROUND PERTINENT TO MOTION


       1
        The Debtors also include Schertz-Cibolo Emergency Center, LLC, and The Emergency Clinic of Floresville,
       LLC. The use of the term “Debtors” shall refer to all debtors.

  L & B 23003/0002/L1769521.RTF/                        1
19-52578-cag Doc#221 Filed 04/30/20 Entered 04/30/20 09:51:10 Main Document Pg 2 of
                                         4




           2.       On November 3, 2019 (the “Petition Date”), Debtors filed voluntary petitions for

  relief under Chapter 11 of the Bankruptcy Code. Debtors continue to operate their business and

  manage its property as debtor-in-possession pursuant to sections 1107(a) and 1108 of the

  Bankruptcy Code.

           3.       A creditors’ committee has been appointed in this case. No trustee or examiner

  has been requested in the case.

           4.       In or around November 2015, Schertz-Cibolo Emergency Center, LLC (“SCEC”)

  purchased medical equipment from XtreMed Enterprise LLC (“XtreMed”) including an

  ultrasound system, a radiology system, a PACS system and a CT Scanner. Around that same

  time, SCEC entered into a service contract with XtreMed to provide maintenance on the

  equipment purchased from XtreMed (the “Service Contract”). The Service Contract is attached

  hereto and incorporated for all purposes as Exhibit A. The Service Contract term began in

  November 2015 and ends November 2021.

           5.       SCEC is obligated under the Service Contract to pay XtreMed $8,033.84 per

  month plus additional hourly charges for any services performed during non-business hours. In

  order to reduce costs, SCEC has found a new equipment servicer and wishes to reject the Service

  Contract. SCEC has determined, in its business judgment, that it is in the best interest of the

  estate to reject the Service Contract immediately. Doing so will allow SCEC to enter into a less

  costly service contract and save money.

                                        RELIEF REQUESTED

           6.       By this Motion and pursuant to sections 105(a) and 365(a) of the Bankruptcy

  Code, the Debtor seeks an entry of an order authorizing rejection of the Service Contract

  effective as of April 29, 2020. The Debtor also requests that the Court require that any claims


  L & B 23003/0002/L1769521.RTF/                    2
19-52578-cag Doc#221 Filed 04/30/20 Entered 04/30/20 09:51:10 Main Document Pg 3 of
                                         4




  for damages arising out of or relating to the rejection or termination of the Service Contract be

  asserted by filing a proof of claim no later than 30 days following the entry of the Order granting

  this Motion.

                                   ARGUMENT AND AUTHORITY

            7.      Section 365(a) of the Bankruptcy Code provides, in pertinent part, that “the

  trustee, subject to the court’s approval, may assume or reject any executory contract or unexpired

  lease of the debtor.” 11 U.S.C. § 365(a).

            8.      Courts have long held that a debtor need only satisfy the business judgement

  standard to reject a contract pursuant to section 365(a). See Richmond Leasing Co. v. Capital

  Bank, N.A., 762 F.2d 1303, 1308 (5th Cir. 1985) (holding that “[i]t is well established that ‘the

  question whether a lease should be rejected . . . is one of business judgment.’”) (quoting Group

  of Inst. Investors v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co., 318 U.S. 523, 550 (1943)); In

  re Pilgrim’s Pride Corp., 467 B.R. 871, 876 (Bankr. N.D. Tex. 2012) (holding that “[u]nder

  section 365(a), in order to be authorized to reject a contract, the trustee—or, as here, the debtor

  in possession—need only satisfy the business judgment test.”). Therefore, rejection of the

  Service Contract should be permitted if, in the Debtor’s exercise of its business judgment, the

  Service Contract is burdensome to the estate such that the rejection of the lease will benefit the

  estate.

            9.      The monthly obligation under the Service Contract is $8,033.84. Maintaining the

  Service Contract going forward constitutes an unnecessary cost to SCEC and its estate,

  especially given the fact that it has procured a similar service contract on more favorable and less

  expensive terms. Continuing the Service Contract therefore, will be a burden to the estate and

  result in utilization of more capital than is necessary for the same services. Rejection of the


  L & B 23003/0002/L1769521.RTF/                   3
19-52578-cag Doc#221 Filed 04/30/20 Entered 04/30/20 09:51:10 Main Document Pg 4 of
                                         4




  Service Contract will benefit SCEC and its estate and creditors and is in the business judgment of

  SCEC, in the best interest of the estate and its creditors.

           WHEREFORE, premises considered, Debtor requests that the Court enter an order: (i)

  rejecting the Service Contract as of April 29, 2020, (ii) setting a deadline of 30 days from the

  date of entry of such Order for the filing of a proof of claim for damages arising out of or

  relating to the rejection or termination of the Service Contract and (iii) granting such other and

  further relief as the Court may deem just and proper.

  DATED: April 30, 2020

                                                 Respectfully submitted,

                                                 LANGLEY & BANACK, INC.
                                                 745 E. Mulberry, Suite 700
                                                 San Antonio, TX 78216
                                                 Telephone: (210) 736-6600
                                                 Facsimile: (210) 735-6889

                                         By:     /s/ Allen M. DeBard
                                                 ALLEN M. DeBard
                                                 State Bar No. 24065132
                                                 DAVID S. GRAGG
                                                 State Bar No. 08253300

                                                 ATTORNEYS FOR DEBTORS

                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the above and foregoing Motion has been
  delivered to all creditors and parties-in-interest on the attached Limited Service List by First
  Class Mail, Postage Prepaid or by electronic mail through the Court’s CM/ECF system on April
  30, 2020, including the below parties.

  XtreMed Enterprise LLC
  9703 Richmond Ave., Ste. 120
  Houston, Texas 77042


                                                 /s/ Allen M. DeBard
                                                 ALLEN M. DeBARD

  L & B 23003/0002/L1769521.RTF/                    4
